Exhibit 10.1

Execution Version

FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED LOAN AND SECURITY

AGREEMENT, FIRST AMENDMENT TO AMENDED AND RESTATED GUARANTY,

FIRST AMENDMENT TO AMENDED AND RESTATED SECURITY AGREEMENT, AND

TERMINATION AGREEMENT

FIRST AMENDMENT TO SIXTH AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, FIRST
AMENDMENT TO AMENDED AND RESTATED GUARANTY, FIRST AMENDMENT TO AMENDED AND
RESTATED SECURITY AGREEMENT, AND TERMINATION AGREEMENT (this “Amendment”) dated
as of June 26, 2013 by and among DESTINATION XL GROUP, INC. (f/k/a Casual Male
Retail Group, Inc.), a Delaware corporation, as a Borrower and as Borrowers’
Representative for the other Borrowers now or hereafter party to the Loan
Agreement, CMRG APPAREL, LLC, a Delaware limited liability company, as a
Borrower, the Guarantors party hereto, the Revolving Credit Lenders party
hereto, and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity,
the “Administrative Agent”) and as Collateral Agent (in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Borrowers’ Representative, the Borrowers, certain of the Revolving
Credit Lenders, the Administrative Agent and the Collateral Agent, among others,
have entered into a certain Sixth Amended and Restated Loan and Security
Agreement, dated as of November 10, 2010 (as amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”); and

WHEREAS, the parties to the Loan Agreement desire to modify certain provisions
of the Loan Agreement as provided herein;

NOW THEREFORE, in consideration of the mutual promises and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Incorporation of Terms and Conditions of Loan Agreement. Except as amended
hereby, all of the terms and conditions of the Loan Agreement (including,
without limitation, all definitions set forth therein) are specifically
incorporated herein by reference. Except as amended hereby, all capitalized
terms used (including in the preamble hereto) but not otherwise defined herein
shall have the same meaning as in the Loan Agreement, as applicable.

 

2. Representations and Warranties. Each Loan Party hereby represents and
warrants that, as of the First Amendment Effective Date, (i) no Default or Event
of Default exists under the Loan Agreement or under any other Loan Document and
(ii) all representations and warranties contained in the Loan Agreement and in
the other Loan Documents, each as amended hereby, are true and correct in all
material respects; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they are true and correct in
all material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “material
adverse effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects.

 

-1-



--------------------------------------------------------------------------------

3. Ratification of Loan Documents, Guaranties and Security Interests. The Loan
Agreement, as hereby amended, and, except as specifically set forth herein, all
other Loan Documents, are hereby ratified, confirmed and re-affirmed in all
respects and shall continue in full force and effect. Each Guarantor hereby
acknowledges, confirms and agrees that its Liabilities as a Guarantor under, and
as defined in, the applicable Guarantor Agreements to which it is a party
include, without limitation, all Liabilities of the Loan Parties at any time and
from time to time outstanding under the Loan Agreement and the other Loan
Documents, each as amended hereby. The Loan Parties hereby acknowledge, confirm
and agree that, except as specifically provided herein, the Loan Documents and
any and all Collateral pledged to the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Loan Documents as amended hereby shall continue
to secure all applicable Liabilities of the Loan Parties at any time and from
time to time outstanding under the Loan Agreement and the other Loan Documents,
each as amended hereby.

 

4. Amendments to Loan Agreement. Subject to the satisfaction or waiver of the
conditions precedent set forth in Section 8 hereof:

 

  a. Article 1 of the Loan Agreement is hereby amended as follows:

 

  i. by deleting the table in the definition of “Applicable Margin” in its
entirety and substituting the following in its stead:

 

LEVEL

  

AVERAGE EXCESS

AVAILABILITY

   APPLICABLE
MARGIN FOR
LIBOR LOANS     APPLICABLE
MARGIN FOR
BASE MARGIN
LOANS  

I

  

Greater than 35% of

the Borrowing Base

     1.50 %      0.50 % 

II

  

Less than or equal to

35% of the Borrowing Base

     1.75 %      0.75 % 

 

  ii. by deleting in its entirety the first sentence immediately after the table
in the definition of “Applicable Margin” and substituting the following in its
stead:

The Applicable Margin shall be set on the First Amendment Effective Date based
upon the Average Excess Availability for the three (3) months immediately
preceding the First Amendment Effective Date and shall remain unchanged until
the first day of the first calendar quarter commencing no earlier than three
calendar months after the First Amendment Effective Date.

 

-2-



--------------------------------------------------------------------------------

  iii. by deleting the reference to “twelve (12) Fiscal months” in the fifth
line of the definition of “Availability Condition” and substituting “six
(6) Fiscal months” in its stead;

 

  iv. by deleting the definition of “BALC Indebtedness” in its entirety and
substituting the following in its stead:

“BALC Indebtedness”: Indebtedness pursuant to equipment financing arrangements
with BALC on terms and conditions reasonably acceptable to the Administrative
Agent.

 

  v. by deleting the definition of “BALC Loan Agreement” in its entirety;

 

  vi. by deleting each reference to “fifteen percent (15%) of the Loan Cap” in
the definition of “Cash Dominion Event” and substituting “twelve and one-half
percent (12.5%) of the Loan Cap” in its stead;

 

  vii. by deleting the definition of “Fee Letter” in its entirety and
substituting the following in its stead:

“Fee Letter” means, initially, the letter dated as of September 28, 2010 between
Borrowers’ Representative and the Administrative Agent, as such letter may from
time to time be amended, restated, supplemented or otherwise modified and, from
and after the First Amendment Effective Date, the letter dated May 30, 2013
among the Borrowers’ Representative, Bank of America, N.A., and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, as such letter may from time to time be
amended, restated, supplemented or otherwise modified.

 

  viii. By deleting the reference to “ fourteen days” in clause (a) of the
definition of “Interest Period” and substituting “seven days” in its stead;

 

  ix. by adding a new clause (c) at the end of the definition of “Liabilities”
as follows:

(c) Notwithstanding anything herein to the contrary, the Liabilities shall not
include any Excluded Swap Obligations.

 

  x. by adding the following phrase at the end of the definition of “Material
Accounting Change”:

 

-3-



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary above or in the definition of Capital
Lease Obligations or Capital Expenditures, in the event of a change under GAAP
(or the application thereof) requiring all leases to be capitalized, only those
leases that would result or would have resulted in Capital Lease Obligations or
Capital Expenditures on the First Amendment Effective Date (assuming for
purposes hereof that they were in existence on the date hereof) hereunder shall
be considered capital leases hereunder and all calculations and deliverables
under this Agreement or any other Loan Document shall be made in accordance
therewith.

 

  xi. by deleting the definition of “Maturity Date” in its entirety and
substituting the following in its stead:

“Maturity Date”: June 26, 2018.

 

  xii. by deleting clause (c) of the definition of “Payment Conditions” in its
entirety and substituting the following in its stead:

(c) after giving pro forma effect to such transaction or payment, the
Consolidated Fixed Charge Coverage Ratio, tested on a trailing twelve month
basis, shall be equal to or greater than 1.0 to 1.0; provided that this clause
(c) shall not apply if Excess Availability at the time of such determination and
projected for the six (6) Fiscal months immediately following and after giving
effect to such transaction or payment was equal to or greater than the greater
of (x) twenty five percent (25%) of the Loan Cap and (y) $20,000,000.

 

  xiii. by adding a new clause (h) at the end of the definition of “Permitted
Indebtedness” as follows:

(h) Indebtedness with respect to senior unsecured subordinated convertible
notes; provided that (i) no Default or Event of Default shall exist on the date
such Indebtedness is incurred or shall result therefrom, (ii) such Indebtedness
shall not have a maturity date that is earlier than ninety (90) days after the
Maturity Date, and (iii) the terms and conditions of such Indebtedness shall be
reasonably satisfactory to the Administrative Agent.

 

  xiv. By deleting the last sentence of the definition of “Revolving Credit
Commitments” in its entirety and substituting the following in its stead:

The aggregate Revolving Credit Dollar Commitments as of the First Amendment
Effective Date is $100,000,000.00.

 

-4-



--------------------------------------------------------------------------------

  xv. by adding the following new definitions in appropriate alphabetical order:

“Arranger”: Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its capacity
as lead arranger and book manager.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Commodity Exchange Act”: The Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.

“Connection Income Tax” means Other Connection Taxes that are imposed or
measured by income (however denominated) or that are franchise Taxes or branch
profits Taxes.

“Covenant Compliance Event”: The failure of the Borrowers to maintain Excess
Availability at all times equal to or greater than the greater of (x) ten
percent (10%) of the Loan Cap and (y) $7,500,000. For purposes hereof, the
occurrence of a Covenant Compliance Event shall be deemed continuing until the
first date thereafter when Excess Availability has equaled or exceeded the
greater of (x) ten percent (10%) of the Loan Cap and (y) $7,500,000, for thirty
(30) consecutive calendar days. The termination of a Covenant Compliance Event
as provided herein shall in no way limit, waive or delay the occurrence of a
subsequent Covenant Compliance Event in the event that the conditions set forth
in this definition again arise.

 

-5-



--------------------------------------------------------------------------------

“Excluded Swap Obligation”: With respect to any Loan Party, any Swap Obligation
if, and to the extent that, all or a portion of such Loan Party’s guaranty (or
deemed guaranty), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 19.20(e)
hereof and any and all guaranties of such Loan Party’s Swap Obligations by other
Loan Parties) and the regulations thereunder at the time the guaranty of such
Loan Party, or the grant by such Loan Party of such security interest becomes,
or is deemed to become, effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one “swap”
(within the meaning of Section 1a(47) of the Commodity Exchange Act), such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to “swaps” (within the meaning of Section 1a(47) of the Commodity
Exchange Act) for which such guaranty or security interest is or becomes
illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Secured Party or required to be withheld or deducted from a payment to a
Secured Party, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Secured Party being organized under the laws of,
or having its principal office or, in the case of any Revolving Credit Lender,
its Lending Office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Revolving Credit Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Revolving Credit Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Revolving Credit Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.13) or (ii) such Revolving Credit Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Revolving Credit Lender’s assignor immediately before such
Revolving Credit Lender became a party hereto or to such Revolving Credit Lender
immediately before it changed its Lending Office, and (c) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

-6-



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code of 1986,
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code of 1986.

“First Amendment Effective Date”: June 26, 2013.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Lending Office” means, as to any Revolving Credit Lender, the office or offices
of such Revolving Credit Lender as such Revolving Credit Lender may from time to
time notify the Borrower’s Representative and the Agent.

“Other Connection Taxes” means, with respect to any Secured Party, Taxes imposed
as a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Tax (other than connections arising from such Secured
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

-7-



--------------------------------------------------------------------------------

“Qualified ECP Guarantor”: At any time, each Loan Party with total assets
exceeding $10,000,000 or that otherwise qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Specified Loan Party”: Any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 19.20(e)).

“Swap Obligation”: With respect to any Loan Party, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

  b. Section 2.13 is hereby amended by deleting it in its entirety and
substituting the following in its stead:

2.13 STRUCTURING FEE. In consideration of the Arranger having arranged the
Revolving Credit Facility for the Borrowers, as of the First Amendment Effective
Date there has been earned by the Arranger and the Borrowers shall pay the
“Structuring Fee” to the Arranger in the amount and payable as provided in the
Fee Letter.

 

  c. Section 2.16 of the Loan Agreement is hereby amended by deleting the
reference to “0.375%” in the third line thereof and substituting “0.25%” in its
stead.

 

  d. Section 2.24(c) of the Loan Agreement is hereby amended by:

 

  i. deleting the reference to “the Administrative Agent” in the eighth line
thereof and substituting “the Arranger” in its stead; and

 

  ii. adding the phrase “and the Arranger” immediately after the phrase “the
Administrative Agent” in the proviso thereto.

 

-8-



--------------------------------------------------------------------------------

  e. Section 2.24(d) of the Loan Agreement is hereby amended by adding the
phrase “and the Arranger” immediately after the phrase “the Administrative
Agent” in the second line thereof.

 

  f. Section 5.9 of the Loan Agreement is hereby amended by deleting clauses
(b) and (c) thereof in their entirety and substituting the following in their
stead:

(b) The Administrative Agent may obtain appraisals of the Collateral conducted
by such appraisers as are satisfactory to the Administrative Agent. As of the
First Amendment Effective Date, the Administrative Agent shall be entitled to
obtain one (1) appraisal (at the Loan Parties’ expense) of the Loan Parties’
Inventory during any twelve (12) month period during which this Agreement is in
effect, conducted by such appraisers as are satisfactory to the Administrative
Agent; provided that, if Excess Availability at any time is less than thirty
percent (30%) of the Loan Cap, the Loan Parties acknowledge that the
Administrative Agent may, in its discretion, undertake up to two (2) appraisals
of the Loan Parties’ Inventory in the following twelve (12) month period at the
Loan Parties’ expense. In addition, the Administrative Agent may obtain
additional appraisals at its own expense; provided, however, that following the
occurrence of an Event of Default, the Administrative Agent may, in its
discretion, cause additional appraisals to be undertaken at the Loan Parties’
expense.

(c) The Administrative Agent may obtain commercial finance audits of the Loan
Parties’ books and records, conducted by such examiners as are satisfactory to
the Administrative Agent. As of the First Amendment Effective Date, the
Administrative Agent shall be entitled to conduct one (1) commercial finance
audit (at the Loan Parties’ expense) of the Loan Parties’ books and records
during any twelve (12) month period during which this Agreement is in effect,
conducted by such examiners as are satisfactory to the Administrative Agent;
provided that, if Excess Availability at any time is less than thirty percent
(30%) of the Loan Cap, the Loan Parties acknowledge that the Administrative
Agent may, in its discretion, undertake up to two (2) commercial finance audits
of the Loan Parties’ books and records in the following twelve (12) month period
at the Loan Parties’ expense. In addition, the Administrative Agent may obtain
additional commercial finance audits at its own expense; provided, however, that
following the occurrence of an Event of Default, the Administrative Agent may,
in its discretion, cause additional commercial finance audits to be undertaken
at the Loan Parties’ expense.

 

-9-



--------------------------------------------------------------------------------

  g. Section 5.11 of the Loan Agreement is hereby amended by deleting it in its
entirety and substituting the following in its stead:

5.11 FINANCIAL COVENANT. So long as a Covenant Compliance Event is continuing,
the Borrowers shall not permit the Consolidated Fixed Charge Coverage Ratio,
tested monthly on a trailing twelve month basis commencing with the Fiscal month
ending immediately prior to the occurrence of a Covenant Compliance Event, to be
less than 1.0 to 1.0.

 

  h. Section 8.1 of the Loan Agreement is hereby amended by deleting it in its
entirety and substituting the following in its stead:

8.1. GRANT OF SECURITY INTEREST. To secure the Borrowers’ prompt, punctual, and
faithful performance of all and each of the Liabilities, each Borrower hereby
grants to the Collateral Agent, for the benefit of the Secured Parties as their
interests may appear herein, a continuing security interest in and to, and
assigns to the Collateral Agent, for the benefit of the Secured Parties as their
interests may appear herein the following, and each item thereof, whether now
owned or now due, or in which that Borrower has an interest, or hereafter
acquired, arising, or to become due, or in which that Borrower obtains an
interest, and all products, Proceeds, substitutions, and accessions of or to any
of the following (all of which, together with any other property in which the
Collateral Agent may in the future be granted a security interest, is referred
to herein as the “Collateral”; any of the following terms not defined in this
Agreement shall have the meanings attributed thereto in the UCC):

 

  (a) all Accounts;

 

  (b) all Inventory;

 

  (c) all Documents with respect to such Borrower’s Accounts and Inventory;

 

  (d) all Instruments and Chattel Paper with respect to or arising from the
Disposition of such Borrower’s Accounts and Inventory;

 

  (e) all Letters of Credit and Letter-of-Credit Rights with respect to or
arising from the Disposition of each Borrower’s Accounts and Inventory;

 

  (f) all General Intangibles with respect to such Borrower’s Accounts and
Inventory (other than to the extent consisting of trademarks, copyrights,
patents or other intellectual property);

 

  (g) all Deposit Accounts (other than Exempt DDAs);

 

-10-



--------------------------------------------------------------------------------

  (h) all Supporting Obligations with respect to or arising from the Disposition
of such Borrower’s Accounts and Inventory;

 

  (i) all Commercial Tort Claims relating to or arising from the foregoing
Collateral;

 

  (j) all books, records, and information relating to the foregoing Collateral,
and all rights of access to such books, records, and information, and all
property in which such books, records, and information are stored, recorded, and
maintained;

 

  (k) all Securities Accounts containing any cash Proceeds of any of the
foregoing; and

 

  (l) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Borrower from time to time with respect to any of the
foregoing.

 

  i. Section 8.2 of the Loan Agreement is hereby amended by:

 

  i. deleting the phrase “is in addition to, and supplemental of, any security
interest previously granted by any Borrower to the Collateral Agent and” from
clause (a) thereto;

 

  ii. deleting clause (b) thereof in its entirety and substituting “Reserved” in
its stead; and

 

  iii. adding the phrase “that constitutes Collateral” in the first line of
clause (c) thereof immediate after the phrase “acquire a Commercial Tort Claim”.

 

  j. Section 10.19 of the Loan Agreement is hereby amended by deleting the
reference to “July 31, 2010” therein and substituting “February 2, 2013” in its
stead.

 

  k. Section 15.2 of the Loan Agreement is hereby amended by adding the
following sentence at the end of clause (a) thereof immediately after sub-clause
(iii):

Until the Majority Revolving Credit Lenders otherwise direct the Administrative
Agent to cease making Revolving Credit Loans and issuing L/Cs, the Revolving
Credit Lenders will fund their Revolving Credit Percentage Commitment of all
Revolving Credit Loans and participate in all SwingLine Loans and L/Cs whenever
made or issued, which are requested by the Borrowers and which, notwithstanding
the failure of the Loan Parties to comply with the provisions of Section 2.5,
are agreed to by the Administrative

 

-11-



--------------------------------------------------------------------------------

Agent, provided, however, that the making of any such Revolving Credit Loans or
the issuance of any L/Cs shall not be deemed a modification or waiver by any
Secured Party of the provisions of Section 2.5 on any future occasion or a
waiver of any rights of the Secured Parties as a result of any such failure to
comply. The conditions set forth in Section 2.5 are for the sole benefit of the
Secured Parties.

 

  l. Section 19.8 of the Loan Agreement is hereby amended by deleting it in its
entirety and substituting the following in its stead:

19.8. INCREASED COSTS. (a) Increased Costs Generally. If any Change in Law
shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Revolving
Credit Lender (except any reserve requirement reflected in the LIBOR Rate) or
the Issuer;

(ii) subject any Secured Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Revolving Credit Lender or the Issuer or the London
interbank market any other condition, cost or expense affecting this Agreement
or LIBOR Rate Loans made by such Revolving Credit Lender or any L/C or
participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Revolving Credit Lender of making, converting to, continuing or maintaining any
Libor Loan (or of maintaining its obligation to make any such Loan), or to
increase the cost to such Revolving Credit Lender or the Issuer of participating
in, issuing or maintaining any L/C (or of maintaining its obligation to
participate in or to issue any L/C), or to reduce the amount of any sum received
or receivable by such Revolving Credit Lender or the Issuer hereunder (whether
of principal, interest or any other amount) then, upon written request of such
Revolving Credit Lender or the Issuer (such request to set out in reasonable
detail the facts giving rise to and a summary calculation of such increased cost
or reduced income), the Loan Parties will pay to such Revolving Credit Lender or
the Issuer, as the case may be, such additional amount or amounts as will
compensate such Revolving Credit Lender or the Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

 

-12-



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Revolving Credit Lender or the Issuer
determines that any Change in Law affecting such Revolving Credit Lender or the
Issuer or any Lending Office of such Revolving Credit Lender or such Revolving
Credit Lender’s or the Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Revolving Credit Lender’s or the Issuer’s capital or on the
capital of such Revolving Credit Lender’s or the Issuer’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Revolving
Credit Lender or the Loans made by, or participations in L/Cs or SwingLine Loans
held by, such Revolving Credit Lender, or the L/Cs issued by the Issuer, to a
level below that which such Revolving Credit Lender or the Issuer or such
Revolving Credit Lender’s or the Issuer’s holding company could have achieved
but for such Change in Law (taking into consideration such Revolving Credit
Lender’s or the Issuer’s policies and the policies of such Revolving Credit
Lender’s or the Issuer’s holding company with respect to capital adequacy),
then, upon written request of such Revolving Credit Lender or Issuer or the
Administrative Agent (such request to set out in reasonable detail the facts
giving rise to and a summary calculation of such reduction), from time to time
the Loan Parties will pay to such Revolving Credit Lender or the Issuer, as the
case may be, such additional amount or amounts as will compensate such Revolving
Credit Lender or the Issuer or such Revolving Credit Lender’s or the Issuer’s
holding company for any such reduction suffered.

 

  m. Section 19.13(a) of the Loan Agreement is hereby amended by deleting the
phrase “Unless otherwise specifically provided for herein,” at the beginning
thereof and substituting the following in its stead:

All computations of interest for Base Margin Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of

 

  n. Section 19.14(b) of the Loan Agreement is hereby amended by deleting the
phrase “and that they cover all assets of each Loan Party” at the end thereof.

 

  o. Section 19.20 of the Loan Agreement is hereby amended by adding a new
clause (e) at the end thereof as follows:

(e) Each Borrower that is a Qualified ECP Guarantor at the time that a guaranty
(or deemed guaranty) or the grant of a security interest under the Loan
Documents, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation (or any guaranty thereof), hereby jointly and
severally, absolutely, unconditionally and irrevocably

 

-13-



--------------------------------------------------------------------------------

undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under the Loan Documents
in respect of a guaranty of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under its guaranty (or
deemed guaranty) of the Liabilities voidable under Applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until all of the Liabilities have
been indefeasibly paid and performed in full. Each such Loan Party intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support, or other agreement”
for the benefit of, each Specified Loan Party for all purposes of the Commodity
Exchange Act.

 

  p. EXHIBIT 2.23 of the Loan Agreement is hereby amended and restated in its
entirety as of the First Amendment Effective Date as set forth in Annex A
hereto.

 

5. Amendment to Guaranty Agreement. Subject to the satisfaction or waiver of the
conditions precedent set forth in Section 8 hereof, that certain Amended and
Restated Guaranty, dated as of November 10, 2010, by the Guarantors in favor of
the Administrative Agent (as amended, restated, supplemented or otherwise
modified from time to time, the “Guaranty Agreement”), is hereby amended by
adding two new paragraphs at the end thereof as follows:

LIMITATION OF LIABILITY: Notwithstanding anything herein to the contrary, the
Liabilities guaranteed by the Guarantors under this Guaranty shall not include
any Excluded Swap Obligations.

KEEPWELL: Each Guarantor that is a Qualified ECP Guarantor at the time this
Guaranty or the grant of a security interest under the Loan Documents, in each
case, by any Specified Loan Party becomes effective with respect to any Swap
Obligation, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Loan Party with respect to such Swap Obligation as may be needed by such
Specified Loan Party from time to time to honor all of its obligations under the
Loan Documents in respect of such Swap Obligation (but, in each case, only up to
the maximum amount of such liability that can be hereby incurred without
rendering such Qualified ECP Guarantor’s obligations and undertakings under this
Guaranty voidable under Applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Guarantor under this paragraph shall remain
in full force and effect until all of the Liabilities have been indefeasibly

 

-14-



--------------------------------------------------------------------------------

paid and performed in full. Each Guarantor intends this paragraph to constitute,
and this paragraph shall be deemed to constitute, a guarantee of the obligations
of, and a “keepwell, support, or other agreement” for the benefit of, each
Specified Loan Party for all purposes of the Commodity Exchange Act.

 

6. Amendment to Security Agreement. Subject to the satisfaction or waiver of the
conditions precedent set forth in Section 8 hereof, that certain Amended and
Restated Security Agreement, dated as of November 10, 2010, by and among the
Guarantors and the Collateral (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), is hereby amended as
follows:

 

  a. Section 2.1 of the Security Agreement is hereby amended by deleting it in
its entirety and substituting the following in its stead:

2.1. GRANT OF SECURITY INTEREST. To secure each Guarantor’s prompt, punctual,
and faithful performance of all and each of the Liabilities and the obligations
of each Guarantor under the 2010 Guaranty, each Guarantor hereby grants to the
Agent, for the benefit of the Agent and the other Secured Parties, a continuing
security interest in and to, and assigns to the Agent, for the benefit of the
Agent and the other Secured Parties, the following, and each item thereof,
whether now owned or now due, or in which such Guarantor has an interest, or
hereafter acquired, arising, or to become due, or in which such Guarantor
obtains an interest, and all products, Proceeds, substitutions, and accessions
of or to any of the following (all of which, together with any other property in
which the Agent may in the future be granted a security interest, is referred to
herein as the “Collateral”):

 

  (a) all Accounts;

 

  (b) all Inventory;

 

  (c) all Documents with respect to such Guarantor’s Accounts and Inventory;

 

  (d) all Instruments and Chattel Paper with respect to or arising from the
Disposition of such Guarantor’s Accounts and Inventory;

 

  (e) all Letters of Credit and Letter-of-Credit Rights with respect to or
arising from the Disposition of each Guarantor’s Accounts and Inventory;

 

  (f) all General Intangibles with respect to such Guarantor’s Accounts and
Inventory (other than to the extent consisting of trademarks, copyrights,
patents or other intellectual property);

 

-15-



--------------------------------------------------------------------------------

  (g) all Deposit Accounts (other than Exempt DDAs);

 

  (h) all Supporting Obligations with respect to or arising from the Disposition
of such Guarantor’s Accounts and Inventory;

 

  (i) all Commercial Tort Claims relating to or arising from the foregoing
Collateral;

 

  (j) all books, records, and information relating to the foregoing Collateral,
and all rights of access to such books, records, and information, and all
property in which such books, records, and information are stored, recorded, and
maintained;

 

  (k) all Securities Accounts containing any cash Proceeds of any of the
foregoing; and

 

  (l) all Proceeds and products of each of the foregoing and all accessions to,
substitutions and replacements for, and rents, profits and products of, each of
the foregoing, and any and all proceeds of any insurance, indemnity, warranty or
guaranty payable to such Guarantor from time to time with respect to any of the
foregoing.

 

  b. Section 2.2 of the Security Agreement is hereby amended by:

 

  i. deleting the phrase “is in addition to, and supplemental of, any security
interest previously granted by the Guarantors to the Agent and” from clause
(a) thereto;

 

  ii. deleting clause (b) thereof in its entirety and substituting “Reserved” in
its stead; and

 

  iii. adding the phrase “that constitutes Collateral” in the first line of
clause (c) thereof immediate after the phrase “acquire a Commercial Tort Claim”.

 

  c. Section 6.7(b) of the Security Agreement is hereby amended by deleting the
phrase “and that they cover all assets of the Guarantors” at the end thereof.

 

7. Termination of Pledge Agreements and IP Security Documents. Subject to the
satisfaction or waiver of the conditions precedent set forth in Section 8
hereof, as of the date hereof, the documents set forth below in this Section 7
shall be terminated and be of no further force and effect (except for provisions
of any such documents that by their own terms survive the termination thereof),
the parties thereto shall have no further rights and obligations thereunder, and
the Collateral Agent hereby releases all Collateral Interests granted to it for
the benefit of the Secured Party pursuant to the terms thereof:

 

  a. Amended and Restated Pledge Agreement dated as of November 10, 2010, by and
among Destination XL Group, Inc. (f/k/a Casual Male Retail Group, Inc.) and the
Collateral Agent.

 

-16-



--------------------------------------------------------------------------------

  b. Amended and Restated Guarantor Pledge Agreement dated as of November 10,
2010, by and among Casual Male Store, LLC, Casual Male RBT, LLC, CMRG Holdco,
LLC, CMRG Apparel Management, Inc., CMXL Apparel, LP, and the Collateral Agent.

 

  c. Amended and Restated Trademark and Trademark Applications Security
Agreement dated as of November 10, 2010, by and between CMRG Apparel, LLC and
the Collateral Agent.

 

  d. Copyright and Copyright Applications Security Agreement dated as of
November 10, 2010, by and between CMRG Apparel, LLC and the Collateral Agent.

 

  e. Patent and Patent Applications Security Agreement dated as of November 10,
2010, by and between CMRG Apparel, LLC and the Collateral Agent.

 

8. Conditions to Effectiveness. This Amendment shall not be effective until each
of the following conditions precedent has been fulfilled to the satisfaction of,
or waived by, the Administrative Agent and the Revolving Credit Lenders:

 

  a. This Amendment shall have been duly executed and delivered by the
Borrowers, the Borrowers’ Representative, the Guarantors, and the Revolving
Credit Lenders. The Administrative Agent shall have received a fully executed
original or .pdf copy hereof.

 

  b. Each Revolving Credit Lender that so requests shall have a received a
Revolving Credit Note duly executed and delivered by each Borrower in the full
amount of such Revolving Credit Lender’s Revolving Credit Dollar Commitment as
of the date hereof.

 

  c. The Administrative Agent shall have a received a fully executed copy of a
perfection certificate in form and substance satisfactory to it with respect to
the Borrowers’ Representative and its subsidiaries dated as of the date hereof.

 

  d. All action on the part of each Loan Party necessary for the valid
execution, delivery and performance by such Loan Party of this Amendment shall
have been duly and effectively taken.

 

  e. The Borrowers shall have paid the amounts set forth in the Fee Letter dated
May 30, 2013.

 

-17-



--------------------------------------------------------------------------------

  f. There shall not have occurred a material adverse change (x) in the
business, assets, properties, liabilities (actual or contingent), operations,
condition (financial or otherwise) or prospects of the Borrowers’ Representative
and its subsidiaries, taken as a whole, since February 2, 2013, or (y) in the
facts and information regarding such entities as represented by such entities to
date.

 

  g. After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.

 

  h. The Revolving Credit Lenders shall have received satisfactory evidence that
the Administrative Agent (for the benefit of the Secured Parties) shall have a
valid and perfected first priority lien and security interest in the Collateral
to secure all Liabilities under the Loan Documents as amended hereby, including,
without limitation, results of UCC searches with respect to each Loan Party
satisfactory to the Administrative Agent and Revolving Credit Lenders.

 

  i. No action, suit, investigation or proceeding shall be pending or, to the
knowledge of the Borrowers, threatened in any court or before any arbitrator or
governmental authority that could reasonably be expected to (x) have a material
adverse effect on the business, assets, properties, liabilities (actual and
contingent), operations, condition (financial or otherwise) or prospects of the
Borrowers’ Representative and its subsidiaries, taken as a whole, (y) adversely
affect the ability of any Borrower or any Guarantor to perform its obligations
under the Loan Documents, or (z) adversely affect the rights and remedies of the
Administrative Agent or the Revolving Credit Lenders under the Loan Documents.

 

  j. The Administrative Agent shall have received, in form and substance
reasonably satisfactory to it, all such opinions of counsel or certifications as
it may reasonably request.

 

9. Loan Document. This Amendment shall constitute a Loan Document for all
purposes.

 

10. Binding Effect. The terms and provisions hereof shall be binding upon the
parties hereto and their successors and assigns and shall inure to the benefit
of each Agent and each Revolving Credit Lender and their respective successors
and assigns.

 

11. Multiple Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall constitute an original and which together
shall constitute but one and the same instrument. The delivery of an executed
counterpart of a signature page of this Amendment by telecopier or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart.

 

-18-



--------------------------------------------------------------------------------

12. Severability. Any determination that any provision of this Amendment or any
application thereof is invalid, illegal, or unenforceable in any respect in any
instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provision of this Amendment.

 

13. Headings. The headings at various places in this Amendment are intended for
convenience only and shall not affect the interpretation of this Amendment.

 

14. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF.

[Signature Pages Follow]

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by each
of the parties hereto as of the date first above written and is intended to take
effect as a sealed instrument.

 

BORROWERS: DESTINATION XL GROUP, INC. (f/k/a
Casual Male Retail Group, Inc.), as a Borrower By   /S/ DAVID A. LEVIN Name:  
David A. Levin Title:   President and CEO

 

CMRG APPAREL, LLC, as a Borrower By   /S/ DENNIS R. HERNREICH Name:   Dennis R.
Hernreich Title:   EVP, COO, CFO, Treasurer and Secretary

 

BORROWERS’ REPRESENTATIVE: DESTINATION XL GROUP, INC. (f/k/a
Casual Male Retail Group, Inc.), as Borrowers’ Representative By   /S/ DENNIS R.
HERNREICH Name:   Dennis R. Hernreich Title:   EVP, COO, CFO, Treasurer and
Secretary

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

GUARANTORS: CASUAL MALE CANADA INC. By:   /S/ DENNIS R. HERNREICH Name:   Dennis
R. Hernreich Title:   EVP, COO, CFO, Treasurer and Secretary

 

CAPTURE, LLC By: Casual Male Store, LLC, its sole Member By:   /S/ DENNIS R.
HERNREICH Name:   Dennis R. Hernreich Title:   EVP, COO, CFO, Treasurer and
Secretary

 

CASUAL MALE STORE, LLC By:   /S/ DENNIS R. HERNREICH Name:   Dennis R. Hernreich
Title:   EVP, COO, CFO, Treasurer and Secretary

 

CASUAL MALE RETAIL STORE, LLC By:   /S/ DENNIS R. HERNREICH Name:   Dennis R.
Hernreich Title:   EVP, COO, CFO, Treasurer and Secretary

 

CASUAL MALE DIRECT, LLC By:   /S/ DENNIS R. HERNREICH Name:   Dennis R.
Hernreich Title:   EVP, COO, CFO, Treasurer and Secretary

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

CASUAL MALE RBT, LLC By:   /S/ DENNIS R. HERNREICH Name:   Dennis R. Hernreich
Title:   EVP, COO, CFO, Treasurer and Secretary

 

CASUAL MALE RBT (U.K.) LLC By:   /S/ DENNIS R. HERNREICH Name:   Dennis R.
Hernreich Title:   EVP, COO, CFO, Treasurer and Secretary

 

CANTON PL LIQUIDATING CORP. By:   /S/ DENNIS R. HERNREICH Name:   Dennis R.
Hernreich Title:   EVP, COO, CFO, Treasurer and Secretary

 

THINK BIG PRODUCTS LLC By:   /S/ DENNIS R. HERNREICH Name:   Dennis R. Hernreich
Title:   EVP, COO, CFO, Treasurer and Secretary

 

CMXL APPAREL, LP By:   /S/ DENNIS R. HERNREICH Name:   Dennis R. Hernreich
Title:   EVP, COO, CFO, Treasurer and Secretary

 

CMRG HOLDCO, LLC By:   /S/ DENNIS R. HERNREICH Name:   Dennis R. Hernreich
Title:   EVP, COO, CFO, Treasurer and Secretary

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

 

CMRG APPAREL MANAGEMENT, INC. By:   /S/ DENNIS R. HERNREICH Name:   Dennis R.
Hernreich Title:   EVP, COO, CFO, Treasurer and Secretary

 

CASUAL MALE (EUROPE) LLC By:   /S/ DENNIS R. HERNREICH Name:   Dennis R.
Hernreich Title:   EVP, COO, CFO, Treasurer and Secretary

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

AGENTS: BANK OF AMERICA, N.A., as Administrative Agent, as Collateral Agent, and
as a Revolving Credit Lender By:   /S/ DAVID VEGA Name:   David Vega Title:  
Managing Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDERS: JPMORGAN CHASE BANK, N.A., as a Revolving Credit
Lender By:   /S/ NISHA GUPTA Name:   Nisha Gupta Title:   Authorized Officer

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Revolving Credit Lender By:   /S/
CONNIE LIU Name:   Connie Liu Title:   Director

 

[Signature Page to First Amendment]



--------------------------------------------------------------------------------

ANNEX A

Exhibit 2.23

Revolving Credit Lenders’ Commitments

 

Revolving Credit Lender

   Revolving Credit
Dollar Commitment      Revolving Credit
Percentage
Commitment  

Bank of America, N.A.

   $ 50,000,000         50.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 25,000,000         25.000000000 % 

Wells Fargo Bank, National Association

   $ 25,000,000         25.000000000 % 

Total

   $ 100,000,000         100 % 

Annex A